157 S.E.2d 381 (1967)
271 N.C. 684
Daisy CREWS
v.
PROVIDENT FINANCE COMPANY.
No. 465.
Supreme Court of North Carolina.
November 1, 1967.
*385 Bobby W. Rogers, Henderson, for plaintiff appellant.
Watkins & Edmundson by R. Gene Edmundson, Oxford, Pittman, Staton & Betts by William W. Staton, Oxford, for defendant appellee.
PLESS, Justice.
This is a case of an uneducated old colored woman who, according to the accepted case on appeal, borrowed $70.00 from the defendant. The record is vague, and she probably borrowed more, but the defendants have not seen fit to show how much money she actually got. They are apparently content to let the record be explicit that she gave a chattel mortgage on her furniture for $244.90.
The defendant is not charged with usury, but the record is remindful of the saying `if you got it, you don't need itif you need it, you don't got it!"
The plaintiff testified that she had paid up her arrearages on the chattel mortgage and that when Reid H. Jones, representing the defendant, came to her home two days later she had no fears and was glad to see him. Her happiness was short-lived for he demanded more and threatened her in vulgar language. His threats and demeanor caused her to get hot and have sharp pains in her chest. She began to feel funny and nervous; her heart was about to burn up with sharp pains; she was going around and did not know anything until the next morning. Jones knew she had had heart trouble before this.
Dr. James P. Green testified that when he saw her the next morning "she was nervous and suffering with acute angina, nervous, trembling in speech and emotionally disturbed." Her blood pressure had gone from 170/180 to 220 and stayed at 220 for two weeks. In answer to a hypothetical question, he gave it as his opinion that Jones' visit and threat could have caused this condition and that it "will cause her irreparable damage."
Jones denied any kind of threat or mistreatment of the plaintiff. He said that his call at her house was not to see the plaintiff but to collect more money out of her daughter.
In the light most favorable to the plaintiffas it must be consideredwe have a case in which a sickly, uneducated, old lady is threatened in vulgar language with imprisonment which causes her to have an acute angina attack, raises her blood pressure 40 points and does her heart irreparable damage.
As a general rule, damages for mere fright are not recoverable; but if there is a contemporaneous physical injury resulting from defendant's conduct, there may be a recovery. Slaughter v. Slaughter, 264 N.C. 732, 142 S.E.2d 683.
It is also required that the defendant might have foreseen that some injury would result from his conduct or that consequences of a generally injurious nature might have been expected. In view of plaintiff's evidence that Jones had previous *386 knowledge of her heart condition, we are of the opinion that there was evidence of foreseeability sufficient to meet this requirement.
Kirby v. Jules Chain Stores Corp., 210 N.C. 808, 188 S.E. 625, is probably the leading case in North Carolina on this subject. In that case the defendant's bill collector, in attempting to collect a past due account from the plaintiff, sat in his car and shouted abusive language to plaintiff and threatened to get the sheriff to arrest her. Plaintiff was far advanced in pregnancy, which fact was known to defendant's agent; and the fright caused by the collector's language and threats resulted in the premature stillbirth of plaintiff's child. The plaintiff testified that she became frightened because of this conduct and recovered damages on that account. The defendant claims that this case is not applicable since the plaintiff did not testify that she was frightened as in the Kirby case; however, she did testify that she was mad, and we do not interpret Kirby as limiting recovery to cases of fright.
98 A.L.R. 402, dealing with this question, says:
"Under § 436 of the American Law Institutes Restatement of the Law of Torts, under the heading, `Physical harm resulting from emotional disturbance,' it is stated: `(1) If the actor's conduct is negligent as violating a duty of care designed to protect another from a fright or other emotional disturbance which the actor should recognize as involving an unreasonable risk of bodily harm, the fact that the harm results solely through the internal operation of the fright or other emotional disturbance does not protect the actor from liability. (2) If the actor's conduct is negligent as creating an unreasonable risk of causing bodily harm to another otherwise than by subjecting him to fright, shock, or other similar and immediate emotional disturbance, the fact that such harm results solely from the internal operation of fright or other emotional disturbance does not protect the actor from liability.'" (Emphasis supplied)
Madness or anger to the extent of causing an acute angina condition and substantially increasing the blood pressure must certainly qualify as an "emotional disturbance." In fact, Webster defines mad as "aroused or controlled by intense emotion" and "furious because of abnormal excitation."
The rule does not require that "physical injury" be visible, such as a cut or a broken arm, and it cannot be questioned that nervousness requiring bed rest brought on by an acute attack of angina and increased blood pressure constituted physical injury.
Upon the plaintiff's evidence that Jones had long known of her heart condition, coupled with the other features referred to above, we are of the opinion that it required that the case be submitted to the jury.
Reversed.